DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the RCE dated 01/25/2022, claims 14-22 are added and claims 1 and 4-22 pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 18-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Per claim 18, the limitation “the electrode” in line 15 lacks sufficient antecedent basis because previous recitations of an electrode in this claim refer to “a first electrode” and “a second electrode.”  Appropriate correction is required.  For the purpose of examination, the limitation “the electrode” in line 15 is interpreted as implying “the second electrode.”  Claims 19-22 are consequently rejected due to their dependence on claim 18.
	Claim 22 states that the heater and at least one of the first and second flexible sheets are joined with another solder at a position different from a position the first and second electrodes.  The underlined portion lacks clarity because it is unclear if it is intended to imply the 

Allowable Subject Matter
6.	Claims 1 and 4-13 remain allowable.
7.	New claims 14-17 are deemed allowable because, in particular, the following feature of claim 14, which is inherited by dependent claims 15-17, is not believed to be taught or suggested by the prior art of record: “a flexible sheet configured to connect to the electrode of the heater, the flexible sheet including a conductor pattern joined and electrically connected to the electrode of the heater; a restricting member having a U-shape and configured to restrict movement of the flexible sheet in a thickness direction of the heater, the restricting member including a first portion opposed to a flat surface of the flexible sheet in the thickness direction and a second portion opposed to a flat surface of the heater in the thickness direction.”

Claim Remarks
8.	Upon resolution of the 35 U.S.C. 112(b) rejection to independent claim 18, this claim would be allowable because the prior art of record is silent on the following subject matter: a first flexible sheet configured to connect to the first electrode of the heater, the first flexible sheet including a first conductor pattern joined and electrically connected to the first electrode; a second flexible sheet configured to connect to the second electrode of the heater, the second flexible sheet including a second conductor pattern joined and electrically connected to the second electrode, wherein the first conductor pattern of the first flexible sheet is joined with the first electrode at one end area of the heater in the longitudinal direction, and wherein the second conductor pattern of the second flexible sheet is joined with the second electrode at the other end area of the heater in the longitudinal direction.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852